DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election with traverse of Group II, claims 8-19, in the reply filed on 28 June 2022 is acknowledged. The traversal is on the ground(s) that “a search for the recitations of the claims of Group II will be result in the recitations of the claims of Group I also being searched. Thus, the examination burden will not be a serious examination burden for both Groups.” Applicants also argue that “[T]o search for Group II, the Office has to search for the recitations of Claims 8-19. The search for these claims will result in a search for the recitations of claim 8 and 12.”, and “[S]earching for these recitations will result in search results for Claim 1 of Group I. Applicant respectfully submits that searching for the recitations of Group II will result in search results for the recitations of Group I.”  This is not found persuasive. 

The examiner respectfully submits that, firstly, as discussed in the Requirement, the Group I having classification of H01F 27/24 and Group II having classification of H01F 41/061. Secondly, Group I does not have the recited limitation in Group II, claim 8, “winding a first continuous primary winding having a plurality of turns through each of a first ferrite core and a second ferrite core of a first stack of a plurality of stacks of ferrite cores; winding a second continuous primary winding having a plurality of turns through each of a first ferrite core and a second ferrite core of a second stack of the plurality of stacks of ferrite cores;” Further, Group II does not have the  recited limitation in the Group I claim 1, “the plurality of ferrite cores being oriented such that the plurality of ferrite cores are stacked together with legs of the plurality of ferrite cores oriented in opposite directions,” This may result in a divergent search because searching Group I would require searching for limitations that are not required in Group II and a different search queries must be employed. A reference applicable against one group may not likely be directly applicable against another group. If, during prosecution, a linking claim becomes allowable, the withdrawn claims depending therefrom would be rejoined and examined for patentability from a 35 U.S.C. 112 perspective. 

Claims 1-7 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 June 2022.
 The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, line 2: “wherein FETs of the set of FETS” should read -- wherein FETs of the set of FETs --
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 8 recites “A method to create a power control module,”. Given the ordinary and customary meaning of the term “power control module” from the specification Fig. 2 and Fig. 3, “schematic diagram illustrating an electrical configuration of a power control module according to example embodiments of the present disclosure.” and para. [0043], “the control module 64 may include a plurality of accelerometers, anemometers, speed sensors, etc.” a person of ordinary skill in the art would have thought that, in addition to a transformer, a power control module includes electronic components such as power diodes, FETs, (see para. [0043-0044], [0046-0047]. However, claim 8 deemed to read as a method of forming a plurality of connected transformers, not a power control module. There are no methods or steps creating “a power control module” or forming a “power control module” recited in claim 8. The methods of winding a first and second primary winding, a secondary winding and forming a plurality of connected transformers as such would not “create a power control module”. Therefore, claim 8 is indefinite.

The limitation “to connect” in claim 8, lines 7-8, “winding a secondary winding with at least one turn through each ferrite core of the plurality of stacks of ferrite cores to connect the plurality of stacks of ferrite cores;” renders claim indefinite because it is unclear how “a secondary winding” connects the plurality of stacks of ferrite cores. Would this be “winding a secondary winding with at least one turn through each ferrite core of the plurality of stacks of ferrite cores to connect the plurality of transformers;”? 

Claims 9-19 depend on claim 8. Therefore, claims 8-19 are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori (US 20090168461) in view of Burke (US 20130118002).
Regarding claim 8, Nakahori teaches,
A method to create a power control module (switching power supply unit 1D, Fig. 10, see Abstract, para. [0081]), the method comprising: 
winding a first continuous primary winding (primary windings 311A and 311B, see Fig. 10 below, para. [0079]) having a plurality of turns through each of a first ferrite core (see core between 311A and 312A) and a second ferrite core (see 311B) of a first stack of a plurality of stacks of ferrite cores; 
winding a second continuous primary winding (321A and 321B) having a plurality of turns through each of a first ferrite core (see 321A) and a second ferrite core (see 321B) of a second stack of the plurality of stacks of ferrite cores; 
[AltContent: textbox (first continuous primary)]
[AltContent: arrow][AltContent: textbox (second continuous primary)][AltContent: arrow]
    PNG
    media_image1.png
    526
    735
    media_image1.png
    Greyscale

		
Fig. 10, Nakahori. 
winding a secondary winding (secondary windings 312A and 312B and 322A and 322B) with at least one turn through each ferrite core of the plurality of stacks of ferrite cores to connect the plurality of stacks of ferrite cores; and 
forming a plurality of transformers (transformers 31D and 32D, Fig. 10) connected to each other (secondary windings 312A and 312B and 322A and 322B and para. [0079]) via the secondary winding at a distance apart from each other with each transformer of the plurality of transformers 
Nakahori does not teach forming a folded section extending between the ferrite cores of the stack of ferrite cores. However, Burke teaches a connected transformer and a method of forming a core by providing transformer core material cutting and bending them into generally C-shaped members, stacking some members to define a first core portion having a main leg and two opposing end legs, stacking other members to define a second core portion having a main leg and two opposing end legs, arranging the main legs in a back-to-back manner to define the core having a core leg defined by the two main legs in which, 
having a folded section that extends between the plurality of ferrite cores of the stack of ferrite cores (transformer portion 10' is moved so that protrusions 52' in the end legs of the core portion 16' engage slits 40 in the end legs of the core portion 18 of the transformer portion 10, see Figs. 6 and 7 below, para. [0041]). 
[AltContent: arrow][AltContent: textbox (second core)][AltContent: arrow][AltContent: textbox (first core)]
    PNG
    media_image2.png
    435
    493
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    500
    491
    media_image3.png
    Greyscale

Modified Figs. 6 and 7 Burke.

Therefore, in view of the teachings of Burke, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming a connected transformer of Nakahori to replace the core forming step with a bending or folding step as taught by Burke in para. [0041-0042] so that each transformer having a folded section that extends between the plurality of ferrite cores that enables in reducing the distance of the main leg iron cores and the width dimension of the iron cores as a whole to achieve space reduction.  

Regarding claims 13-14, Nakahori further teaches,
[Claim 13] connecting a plurality of output diodes to the secondary winding (rectifier diode 41A, 41B, 42A, 42B, Fig. 10).

[Claim 14] for each transformer of the plurality of transformers, connecting a set of field effect transistors (rectifier circuits 41F and 42F, FET {Field Effect Transistor}, Fig. 12, para. [0087]), FETs, wherein FETs of the set of FETS are positioned on opposite sides of the stack, by interfacing leads of the first primary continuous winding or the second primary continuous winding with the FETs positioned on opposite sides of the stack, wherein the leads of the first continuous primary winding or the second continuous primary winding comprises two leads.

Regarding claims 9 and 12, Nakahori does not teach the claimed limitations. However, Burke further teaches,
[Claim 9] placing each stack of the plurality of stacks of ferrite cores on a surface with each of the first ferrite core and the second ferrite core of the stack placed on the surface at a distance between the first ferrite core and the second ferrite core (see Fig. 7), wherein each transformer of the plurality of transformers is formed by folding one of the first ferrite core and the second ferrite core on the other of the first ferrite core and the second ferrite core to form the stack of the plurality of stacks of ferrite cores (transformer portion 10' is moved so that protrusions 52' in the end legs of the core portion 16' engage slits 40 in the end legs of the core portion 18 of the transformer portion 10, and protrusions 52 of the end legs of the core portion 18 of the transformer portion 10 engage slits 40' in the end legs of the core portion 16' of the transformer portion 10', Fig. 7 and para. [0041]).

[Claim 12] forming the plurality of transformers connected to each other via the secondary winding comprises folding one of the first ferrite core and the second ferrite core on the other of the first ferrite core and the second ferrite core to form a stack of ferrite cores (see Fig. 6), with each stack oriented such that legs of the first ferrite core and the second ferrite core are stacked together (protrusions 52' in the end legs of the core portion 16' engage slits 40 in the end legs of the core portion 18 of the transformer portion 10, see Figs. 5 and 6, para. [0041]) and oriented in opposite directions and the secondary winding and the first continuous primary winding or the second continuous primary winding are folded along an axis.

Therefore, in view of the teachings of Burke, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming a connected transformer of Nakahori to replace the core forming step with a bending or folding step as taught by Burke so that it enables a folded section of the first ferrite core and the second ferrite core fold to other over the first and second ferrite cores and to orient the legs of first ferrite core and the second ferrite core while manufacturing a connected transformer.    

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahori in view of Burke as applied to claim 8 above, and further in view of Liu (US 20190047704).
Regarding claim 15, Nakahori does not teach a multi-rotor unmanned aerial vehicle. However, Liu teaches a power module for multi-rotor unmanned aerial vehicle (para. [0084]). Therefore, in view of the teachings of Liu, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming a connected transformer with a power module as taught by Liu so that it enables to interface with a power module of a multi-rotor unmanned aerial vehicle.

Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori in view of Burke as applied to claim 8 above, and further in view of Thompson (US 20180076627).
Regarding claims 16-17, the modified Nakahori does not teach sizing of transformers to handle a first power draw for a first time period followed by a second power draw for a second time period or transformers to handle 60 to 120 kilowatts power draw. However, Thompson teaches a transformer having reduced rating in which, a first power draw for a first time period followed by a second power draw for a second time period (the power rating of the transformer is less than a sum of the first maximum output power rating, the second maximum output power rating, para. 0005]).
Thompson teaches in para. [0005-0006] that a power module configured to control the operation on a converter wherein the power rating of the transformer is less than a sum of the first maximum output power rating and the second maximum output power rating of the converters that are coupled to the transformer, in which it is obvious that, the sizing or rating of a transformer depends on the power handling during the operation. Further, designing UAV electrical power systems having light weight and low profile with specific power requirements are known in the art. The recited limitations appear to be manufacturer’s preference of the final product as a matter of engineering design choices since they do not solve any problems insofar as the record is concerned and/or do not show any criticalities and thus do not patentably distinguish the claimed invention over the applied references. If applicant disagrees, see Austrin et. al. (2006 International Congress of the Aeronautical Sciences) power sources in UAV systems having an output of 20-30 kW with peak up to 60kW (see page 2, section 2.1 Power Generator). Therefore, in view of the teachings of Thompson, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming a connected transformer to replace with one having a power rating based on a first power draw for a first time period and a second power draw for a second time period so that it enables  sizing of the transformers for low profile and light weight applications. 

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahori in view of Burke as applied to claim 8 above, and further in view of Jitaru (US 20190221362).
Regarding claim 18, Nakahori does not teach winding the first continuous primary winding comprises winding a first copper sheet and winding the second continuous primary winding comprises winding a second copper sheet, wherein each of the first copper sheet and the second copper sheet comprises a plurality of layers, each layer of the plurality of layers separated by a non-conductive material. However, Jitaru teaches a magnetic core configuration and winding arrangement having four-legged magnetic structure in which,
wherein winding the first continuous primary winding comprises winding a first copper sheet (primary and secondary windings of the transformer are implemented on the multilayer PCB, 111, Fig. 10, para. [0055]) and winding the second continuous primary winding comprises winding a second copper sheet (see para. [0055]), wherein each of the first copper sheet and the second copper sheet comprises a plurality of layers, each layer of the plurality of layers separated by a non- conductive material (windings are implemented in a multiplayer structure which can be embedded also in a multilayer PCB, Figs 14 and 15, para. [0057-0058]), and wherein winding the first continuous primary winding further comprises winding four turns of the first copper sheet and winding the second continuous primary winding further comprises winding four turns of the second copper sheet.
Jitaru teaches in Fig. 5A that the primary winding split into four sections and in Fig. 10 and para. [0055] that the primary and secondary windings of the transformer are implemented on the multilayer PCB, 111 in which, a person of ordinary skill in the art would have thought that using a multilayer PCB having a printed winding on each layer of the multilayer structure enables to form windings of copper sheets having a plurality of layers separated by a non-conductive material such as PCB material. Therefore, in view of the teachings of Jitaru, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming a connected transformer to replace the primary and the secondary windings of the transformer with a multilayer PCB primary and secondary windings so that it enables to form a desired number of windings of continuous primary windings and secondary windings while manufacturing a connected transformer.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahori in view of Burke as applied to claim 8 above, and further in view of Eppert (US 3080505).
Regarding claim 19, Nakahori does not teach potting the plurality of transformers with thermal conductive potting to form potted transformers. However, Eppert teaches a ballast apparatus having two magnetic cores, each having a primary winding and a secondary winding in which, 
potting the plurality of transformers with thermal conductive potting to form a plurality of potted transformers (ballast apparatus 10 are potted in a suitable potting compound, col. 4, lines 10-15). 
Therefore, in view of the teachings of Eppert, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming a connected transformer with a potting step so that it enables potting the transformer with any thermal conducting potting compound or thermal conductive encapsulating epoxy that reduces volume, weight and thermal resistance of the connected transformers.


Allowable Subject Matter
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

The following is an examiner’s statement of reasons for allowance: 
Claim 10 would be allowable for disclosing a  first ferrite core and a second ferrite core have a first slot and a second slot, wherein the first continuous primary winding is wound through the first slot of the first ferrite core and the second ferrite core of the first stack and back through the second slot of the first ferrite core and the second ferrite core of the first stack, and winding the second continuous primary winding such that is wound through the first slot of the first ferrite core and the second ferrite core of the second stack and back through the second slot of the first ferrite core of the second stack and the second ferrite core of the first stack. 

Claim 11 would be allowable for disclosing a connected transformer wherein winding the secondary winding a single turn through each first slot and each first slot of the second stack and back through the second slot of the second stack, and through second slot of the first stack.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art of record Jacobson (US 20200251271) teaches transformer having a first primary winding surrounding the first and second legs, a second primary winding surrounding the first and second legs, and first and second secondary windings surrounding the first and second legs. 
Prior art of record Notsch (US 20170085183) teaches a switched-mode power supply including a transformer having a plurality of windings sharing a common core and a plurality of primary stages coupled in series.
Prior art of record Li (US 20200219643) teaches an integrated magnetic device includes a magnetic core, having primary windings and secondary windings, wherein the primary and secondary windings are wound around magnetic columns to define closed magnetic flux loop, the primary windings include a first primary winding wound around the first and second magnetic columns and a second primary winding wound around the third and fourth magnetic columns. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729